Citation Nr: 0817771	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-32 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-stress 
discopathy of the lumbosacral spine, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from May 1975 to 
March 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In the May 2008 informal hearing presentation, a claim for 
entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected post-
stress discopathy of the lumbosacral spine (lumbar spine 
disability) was raised.  This issue is referred to the RO for 
appropriate action. 


FINDING OF FACT

A lumbar spine disability is manifested by forward flexion to 
70 and 80 degrees without evidence of incapacitating 
episodes.


CONCLUSION OF LAW

The criteria for an increased evaluation for a lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for a lumbar spine disability, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a May 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The veteran was not notified prior to 
initial adjudication of his claim of the assignment of 
effective dates and disability evaluations, that in order to 
substantiate a claim he should submit evidence of the effects 
of the disability's worsening or increase on his employment 
and daily life, or of the specific criteria necessary for 
entitlement to a higher disability rating.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores, 22 Vet. App. 37; see also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  But these notice errors did not 
affect the essential fairness of the adjudication.  Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding 
that although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  
The specific diagnostic code at issue and the criteria for an 
extraschedular evaluation were provided to the veteran in the 
August 2005 statement of the case (SOC) and the claim was 
readjudicated in a February 2006 supplemental SOC.  Vazquez-
Flores, 22 Vet. App. 37; see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  In a 
March 2006 letter, the veteran was notified of the assignment 
of effective dates and disability evaluations, after which he 
did not send in any additional evidence and signed a May 2006 
statement requesting that his 60 day waiting period be waived 
and the case be forwarded to the Board.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473.  Additionally, the veteran has 
been represented by an accredited service organization 
throughout the adjudication of his claim.  The veteran was 
thus provided notice and an opportunity to respond, and chose 
not do so; the essential fairness of the adjudication, 
therefore, has not been affected.  Sanders, 487 F.3d at 889.  
The May 2004 letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders, 487 F.3d at 889.

The veteran's service medical records, VA medical treatment 
records, and VA examination reports have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole history is 
necessary so that a rating may accurately reflect the 
elements of any disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).


By a May 1982 rating decision, the RO granted service 
connection for a lumbar spine disability and assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, effective December 21, 1981.  In January 2004, the 
veteran filed a claim for an increased evaluation.  By a June 
2004 rating decision, the RO assigned a 20 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243, effective 
January 8, 2004.  In October 2004, the veteran filed a notice 
of disagreement regarding the evaluation.  The RO issued a 
statement of the case in August 2005 and that same month, the 
veteran filed a substantive appeal.

The veteran's lumbar spine disability is assigned a 20 
percent evaluation under Diagnostic Code 5243 for 
intervertebral disc syndrome, which contemplates 
incapacitating episodes with a total duration of at least 2 
week but less than 4 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Rating Formula for Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (Intervertebral 
Disc Syndrome Rating Formula), Diagnostic Code 5243 (2007).

Under the rating criteria for intervertebral disc syndrome, a 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Intervertebral Disc Syndrome Rating 
Formula, Diagnostic Code 5243.  An incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Intervertebral Disc Syndrome Rating Formula, Note (1).  
Although the veteran reported in October 2005 that his low 
back pain flare-ups were relieved by getting off of his feet, 
the claims file is devoid of any evidence of physician-
prescribed bed rest due to the lumbar spine disability.  
Accordingly, an increased evaluation is not warranted for the 
veteran's lumbar spine disability.

The Board has considered other potentially applicable 
diagnostic codes to determine whether an increased evaluation 
for the veteran's lumbar spine disability is warranted.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Under 
the rating criteria for spine disabilities, a 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, a 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula).  For VA 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation and is 240 degrees.  
38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 
38 C.F.R. § 4.71a, Plate V (2007).  

Here, a June 2004 VA spine examination found lumbar spine 
forward flexion to 80 degrees, extension to 30 degrees, 
bilateral lateral flexion to 20 degrees, left lateral 
rotation to 25 degrees, and right lateral rotation to 20 
degrees.  An October 2005 VA spine examination found lumbar 
spine forward flexion to 70 degrees, extension to 20 degrees, 
bilateral lateral flexion to 30 degrees, and bilateral 
lateral rotation to 20 degrees.  The evidence thus 
demonstrates lumbar spine forward flexion to 70 and 80 
degrees with full extension and at least 2/3 full bilateral 
lateral flexion and lateral rotation.  38 C.F.R. § 4.71a, 
General Rating Formula.  Accordingly, an increased evaluation 
is not warranted for the veteran's lumbar spine disability 
under the general rating criteria for spine disabilities.  

The Board has also considered whether a separate evaluation 
is warranted for any associated neurological abnormalities.  
38 C.F.R. § 4.71a, General Rating Formula, Note (1); 
Schafrath, 1 Vet. App. at 595.  Under the rating criteria for 
spine disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  In December 2003, June 2004, and 
October 2004 VA medical records, the veteran reported low 
back pain that radiated down the right hip and leg and also 
reported left hip pain.  In June 2004, August 2004, October 
2004, April 2005, October 2005, and December 2005 VA medical 
records, the veteran denied bowel or bladder complaints and 
numbness.  The June 2004 VA examination noted normal 
sensation, no lower extremity atrophy, and present, but 
sluggish, bilateral patella and Achilles deep tendon 
reflexes.  The October 2005 VA examination noted negative 
straight leg raises, no lower extremity sensory 
abnormalities, and equal bilateral patella and Achilles deep 
tendon reflexes.  The evidence thus does not demonstrate an 
objective neurological component of the veteran's lumbar 
spine disability.  38 C.F.R. § 4.71a, General Rating Formula, 
Note (1).  Accordingly, a separate evaluation is not 
warranted for the veteran's lumbar spine disability.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 20 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (2007).  The veteran reported 
continuous low back pain that was dull, nagging, or sharp.  
He took a pain medication, a muscle relaxant, and Tylenol.  
In December 2003, October 2004, April 2005, and August 2005 
VA medical records, the veteran reported that his medication 
was not helpful, although the Tylenol and muscle relaxants 
provided partial relief.  At the June 2004 VA spine 
examination, the veteran reported daily flare-ups that were 
10/10, lasted for 45 minutes, and were precipitated by 
bouncing around in his truck.  Alleviating factors were 
getting out of his truck, walking, stopping driving, and 
medication. The veteran stated he did not use a cane, 
crutches, walker, or back brace.  He stated he could walk 
about 1 mile and that his back did not interfere with his 
walking.  The veteran reported that he needed help getting 
out of bed in the morning because he was unsteady, but that 
he had no difficulty with eating, grooming, bathing, and 
toileting.  In August 2004 VA medical records, the veteran 
stated that back pain alleviating factors were positional, 
cold or heat applications, and medications, and that 
aggravating factors were positional.  In an August 2005 
statement, the veteran reported that some days he could not 
get out do what he used to do and that he could only stand or 
walk for about 10 to 15 minutes before he had to rest.  At 
the October 2005 VA spine examination, the veteran reported 
stiffness but denied weakness.  There were low back pain 
daily flare-ups of 10/10, that lasted from 10 to 15 minutes, 
that were precipitated by walking over 2 blocks and were 
relieved by medication, getting off his feet, or using hot 
compresses.  The veteran could walk 2 to 3 blocks without 
pain.  

The objective medical evidence of record demonstrated, in 
June 2004 and October 2005 VA examinations, pain upon lumbar 
spine range of motion.  At the June 2004 VA examination, 
there was right paraspinous muscle spasm and tenderness and 
guarding, but no weakness, lack of endurance, or fatigue.  
There was a normal spinal contour and a normal gait, but 
difficulty bending.  At the October 2005 VA examination, 
there was lumbar spine moderate paravertebral muscle 
tenderness to palpation and pain upon percussion over the 
spinous processes of the lumbar vertebra.  A lumbosacral 
spine x-ray impression was some straightening of the usual 
lordotic curve most likely due to muscle spasm.  In summary, 
the subjective evidence of record demonstrated continuous 
pain, with partial relief from medication, daily flare-ups 
that lasted 10 to 45 minutes, no use of assistive devices, 
and that the veteran could walk from 2 blocks to 1 mile.  The 
objective evidence of record demonstrated pain and muscle 
spasm, but no lack of endurance, fatigue, or weakness, and a 
normal gait.  An increased evaluation is thus not warranted 
because the evidence shows no additional functional 
impairment, fatigability, incoordination, weakness, or pain 
beyond that already contemplated within a 20 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. 
App. at 206.

The Board has also considered the issue of whether the 
veteran's lumbar spine disability presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the schedular evaluations in this 
case are not inadequate.  A rating in excess of 20 percent is 
provided for certain manifestations of the service-connected 
lumbar spine disability but the medical evidence reflects 
that those manifestations are not present in this case.  
Moreover, the evidence does not show that the lumbar spine 
disability interfered markedly with employment beyond that 
contemplated in the assigned rating, nor does it warrant 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  At the June 2004 VA spine examination, the 
veteran reported that he had stopped working as a dump truck 
driver due to his lumbar spine disability.  In August 2004 VA 
medical records, the veteran reported he received 
unemployment and that he was currently unemployed because an 
accident had damaged his truck.  There was no evidence that 
the veteran had been hospitalized for his lumbar spine 
disability.  In the absence of any additional factors, the 
RO's failure to consider referral of this issue for 
consideration of an extraschedular rating did not prejudice 
the veteran.

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 20 percent for a 
lumbar spine disability at any time during the period 
pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002 & 
Supp. 2007); see also Hart, 21 Vet. App. 505.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for a lumbar spine disability is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


